DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112 rejections the previous 112(b) and 112(d) rejections have been withdrawn due to the amendments.
With regards to the 101 applicants argue that calculation of a baseline of a task at a time overcomes the 101. Examiner finds this not persuasive. The elements added are well-understood routine and conventional as shown by the references provided by the berkheimer and in the art rejection. Based on the claim language this could be applied to an automobile with a camera/display watching the driver or someone playing a video game/with a camera, its merely abstract. Additionally there is no specific hardware required only generic hardware based on the public statements from the inventor Hanin as shown in Hani (cited below) and the Youtube video (cited in the conclusion), the fact that there is no specific hardware is even a marketing point. 
With regards to the prior art arguments, Applicants argue that the reference does not disclose predetermined task/times and baseline. However this is not persuasive. Examiner notes that applicants own background discusses comparing measurements against a baseline is common practice in the medical field, which also inherently means there must be a determined baseline or “predetermined set of standards” see Applicants [0003]-[0004]. There are multiple interpretations of Kali that disclose the argued elements within the BRI. Viewing the stimulus or merely placing themselves in front of the camera to be recorded can be “tasks” at “times”, as individuals do not generally sit in front of cameras they do so to have an image or video captured at some point in time. The Kali reference discloses 

Claim Rejections - 35 USC § 112(a)
Claims 1-2, 4-10 and 13-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 17 recite “calculating an individualized facial action baseline based on the video data captured at two or more of the plurality of predetermined times”. However, the description does not disclose determining the baseline based on predetermined times during predetermined tasks. For example see Applicants Pg Pub [0063] “Once the baseline has been collected, as shown in FIGS. 4 and 5, a first question from a binary branch of questioning logic is asked at 520. A sequence of predetermined questions or a branching logic associated with the baseline questions may be presented . . .” the baseline has already been determined. Likewise the other portions discussing the baseline do not describe “predetermined tasks” at “predetermined times”. 

Claim 22 recites “determining, based on the individualized facial action baseline, a disease condition of the patient; and selecting the one or more visual stimuli based on the disease condition.” However there is not sufficient support for this, turning to the specification the closest portion of the specification appears to be from [0042] reciting “Thus, baseline information may be employed to determine a possible disease or ailment of the user, and then more detailed information may preferably be determined useful to further evaluation any such condition.” However, this is generally stating that it is possible to determine disease or ailment of the user and its progression, it doesn’t disclose how “facial baseline” is used to actually make the determination of a “disease condition” of the patient. Examiner also notes that [0042] also recites “collected information” such as  “obtaining data related to one or more physical or other attributes of a user, and may include audio and/or video data, vital signs, weight, or other physical attributes, responses to one or more presented inquiries or the like.” Which would imply that determination of an disease condition is not based on facial action but on a plurality of data elements and further causes a lack of description how a disease condition is determined from a facial action baseline, which is based on “calculating an individualized facial action baseline based on the video data captured at two or more of the plurality of predetermined times” from claim 1.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 24 recites “wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display, instructions comprising a direction to the patient to perform the predetermined task.” Between claims 1 and claim 24 it is unclear if the baseline is determined with our without a visual stimulus. Based on claim 24 the baseline appears to be determined under the influence of the visual stimulus, whereas based on the claim 1 by itself it appears the baseline is determined then additional measurements are taken with the use of the stimulus and compared to the baseline. Examiner notes that this causes a lack of clarity of the metes and bounds of the claim and the claim is thus indefinite. Additionally, Examiner notes that while the 112(b) is applied depending on the interpretation claim 24 could be a 112(d) issue as well for not further claim 1 in that it could be interpreted as trying to change elements of claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception, a mental concept under evaluation, without significantly more, as evidenced by US 20130169781 (“can be reviewed manually by a user to determine adherence to the protocol.” [0027] and also [0052]), among other references. The judicial steps recited are the "calculating", “identifying” and "comparing" steps. The claims 1-19 individually and as a whole fail to integrate the judicial exception ("calculating", “identifying” and "comparing" steps) 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims merely describe conventional process steps at a high level of generality, "one or more processors", “video capture device”, "audio capture device" and "display", which, are well known and routine in the field of medical devices.

Per the Berkheimer requirement outputting audio/visual (monitors, speakers etc.), capturing images/audio (such as a video camera, web cam, cell phone cameras, laptop cameras etc.) and processors are well known in the art. All of the well-known aspects can be found in each of: a generally known laptop; a generally known smart phone; Rana Kaliouby et al., US 20170238860 see cited sections below; Stephan Hau, US 20170364741 see cited sections below; Zhihong Zheng et al., US 20120243751 see fig. 3; Thibaud Senechal et al., US 20140016860 see Fig. 3; Adam Hanina et al., US 20130169781;  Ami Stuart, “Founder's Story: Adam Hanina, CEO & Co-Founder”, posted 4/15/2016 https://www.youtube.com/watch?v=Cm3MtgsKbrM; Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8 also see cited sections.

The claim(s) elements of each claim viewed as a whole, adds nothing significantly more (aka an inventive concept) to the judicial exception. Thus the claim is ineligible.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 4-10, 13-16 and 20-26 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “capturing . . . of the patient performing a predetermined task . . .” and “a video recording of the patient performing the reaction” is claiming the human body in the form of the patient, in particular the claim requires the patient doing something not merely the gathering of data. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, 14, 17-18 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Kaliouby (Rana Kaliouby et al., US 20170238860) hereinafter Kali or, in the alternative, under 35 U.S.C. 103 as obvious over Kali over Stuart (Ami Stuart, “Founder's Story: Adam Hanina, CEO & Co-Founder”, posted 4/15/2016, https://www.youtube.com/watch?v=Cm3MtgsKbrM) hereinafter Hani.

a display ([0051], [0053]-[0054] and Fig. 2 see also [0015], [0017], [0064]-[0074]); 
one or more processors ([0051], [0053]-[0054] and Fig. 2 see also [0015], [0017], [0063]-[0074]  and [0116]); 
a video capture device ([0051]-[0052] see also [0053]-[0054], [0063]-[0074]; Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds); 
a non-transitory, computer-readable medium storing one or more instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0116] see also [0051], [0053]-[0054], [0117]-[0129]) comprising: 
capturing, using the video capture device, video data of the patient ([0051]-[0052] see also [0053]-[0054], [0063]-[0074], [0091]-[0093] and Figs. 2 and 5) performing a predetermined task ([0051], [0053]-[0054], [0063], [0079] see also [0064]-[0074], [0091]-[0093] and Figs. 2 and 5; Examiner notes that placing yourself in front of a camera is a task, an individual does not typically have a camera in front of them all the time.) at a plurality of predetermined times ([0044], [0051]-[0052], [0055], [0079], [0096] see also [0045], [0053]-[0054], [0063]-[0074], [0091]-[0093] and Figs. 2 and 5), 
calculating an individualized facial action baseline based on the video data captured ([0048], [0082]; Provisional [0004]-[0005], [0018]-[0020], [0025]) at two or more of the plurality of predetermined times ([0048], [0082]; Provisional [0004]-[0005], [0018]-[0020], [0025]), 
outputting, to the display, one or more visual stimuli configured to elicit a reaction in the patient ([0051], [0053]-[0054], [0063], [0069]-[0071] see also [0064]-[0065], [0072]-[0074], [0091]-[0093] and Figs. 2 and 5), 

identifying the reaction based on the video recording, at least some of the reaction occurring within less than 250 ms after presentation of the visual stimuli ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; As explained the cameras are capturing images in response to the stimulus and those cameras capture microexpressions, which as stated in Kali “Sometimes the micro expressions might only last about fifty milliseconds.” [0071], thus the reference discloses capturing data in the first 250ms. Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds and higher frame rates would be faster. Additionally, Examiner notes that capturing microexpression is generally known as evidenced by Hau (Stephan Hau, US 20170364741) hereinafter Hau, see [0021]-[0022], [0029] and [0044] see also [0002]-[0003], [0017], [0026]), and 
comparing facial movements in the reaction to the individualized facial action baseline (provisional [0005], [0007], [0035]-[0036]; Kali [0082]-[0083], [0102], [0104] see also [0051], [0053]-[0054], [0063], [0069]-[0071], [0079]-[0080]).

	In the alternative, an interpretation of kali may not explicitly disclose video data of the patient performing a predetermined task at a plurality of predetermined times; calculating an individualized facial action baseline; comparing facial movements in the reaction to the individualized facial action baseline.
However, in the same field of endeavor (medical devices), Hani teaches disclose video data of the patient performing a predetermined task at a plurality of predetermined times (about 5:40 “This is an artificial intelligence platform that actually confirms the identity of the subject, medication they are taking and the act of ingestion”, about 6:20 “right patient, is taking the right medication at the right 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hani because Kali/provisional discloses baseline determination, capturing of data during tasks/associated times and comparing later 

Examiner also notes that Han cited below also discloses such related elements including “These movements may be correlated in time to properly determine sequence of administration, and may be compared to the first use by the user of the system in a controlled environment, such as a clinic” [0051] among others, ie a baseline for performing the medication administration for comparison.

Regarding claim 2, an interpretation of Kali further discloses wherein reaction comprises one or more microexpressions ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5), and wherein identifying the reaction comprises analyzing the one or more microexpressions ([0051], [0053]-[0054] and [0069]-[0071] see also [0063]-[0068], [0073]-[0076], [0082]-[0083] and Figs. 2-3 and 5).

Regarding claim 4, an interpretation of Kali further discloses wherein comparing the facial movements in the video recording to the individualized facial action baseline comprises: calculating a function of two or more action units associated with the face of the patient (Provisional [0021]-[0023] see also [0018]-[0019] and [0025]; [0045], [0052], [0068], [0071]-[0073], [0089] see also [0069]-[0070], [0077], [0095] and [0102]; See also the rejection of claim 1) and filtering the function to reduce a number of spikes in the function (Provisional [0005], [0018], [0021]-[0023] see also [0019] and [0024]-

 Regarding claim 5, an interpretation of Kali further discloses wherein the facial movements comprise movement of one or more action units associated with a face of the patient, each action unit corresponding to a specific region on the face of the patient ([0045], [0052], [0055], [0068], [0073]-[0074] see also [0069]-[0071], [0089], [0095] and [0102]), and wherein the movement of the one or more action units comprises a movement away from a baseline position of the one or more action units as determined in the individualized facial action baseline (Provisional “Determining a baseline face is crucial to identify a person’s normal expression. Then when differences from this baseline face are encountered better analysis of the person’s facial expressions is possible” in [0004] and [0024]-[0025] see also [0002]-[0003], [0006] and [0008]; Kali [0052], [0068], [0071], [0073]-[0074] see also [0069]-[0070], [0077], [0089], [0095] and [0102]. Additionally this is generally known as evidenced by US 20120243751 abstract and [0005]).

Regarding claim 6, an interpretation of Kali further discloses wherein the visual stimuli comprise presentation of a predetermined image ([0048], [0053] see also [0063]-[0066]) selected to elicit a predetermined emotion from the patient ([0048], [0053]-[0054], [0063]-[0066] see also [0079] and Figs. 

Regarding claim 7, an interpretation of Kali further discloses wherein the visual stimuli comprises a sequence of images, and wherein the operations comprise measuring a reaction of the patient after presentation of each image of the sequence of images ([0048], [0053]-[0054], [0063]-[0066] see also [0048], [0079] and Figs. 2 and 5-6; Examiner notes that Kali includes videos which are a sequence of images and also “In some embodiments, different versions of the media presentation are presented and the mental states of the individual or the group are compared for the different versions. The media presentation is changed, in some embodiments, based on the mental states. Such changes can include changing a length of the media presentation, adding or deleting scenes,” which shows different variations of videos or images. Examiner notes this is also shown in the YouTube video recited in the conclusion section see about 5:14 and 5:16 into the video).
In the alternative, an interpretation of Kali may not explicitly disclose wherein the stimuli presented to the patient comprises a sequence of images, and the response is measured after presentation of each image of the sequence of images.
However, in the same field of endeavor (medical devices), Hani teaches wherein the stimuli presented to the patient comprises a sequence of images, and the response is measured after presentation of each image of the sequence of images (6:00-6:30; Shows instructions and an image of the individual; Furhtermore Examiner notes this is generally known as evidenced by Hua [0022], [0025]-[0027], [0056] and Fig. 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hani because Kali/provisional discloses baseline determination, capturing of data during tasks/associated times and comparing later 

Regarding claim 14, an interpretation of Kali discloses the above including wherein the operations comprise presenting the identified reaction to a user of the system ([0016], [0091] and [0106]-[0108] see also [0051], [0069]-[0074]; Examiner notes that Han also teaches this [0050]-[0052] see also [0025] and [0028]).

 Regarding claim 17, an interpretation of Kali discloses a method for monitoring changes in symptoms of a patient, the method comprising: 
capturing, using the video capture device, video data of the patient ([0051]-[0052] see also [0053]-[0054], [0063]-[0074], [0091]-[0093] and Figs. 2 and 5) performing a predetermined task ([0051], [0053]-[0054], [0063], [0079] see also [0064]-[0074], [0091]-[0093] and Figs. 2 and 5; Examiner notes that placing yourself in front of a camera is a task, an individual does not typically have a camera in front of them all the time.) at a plurality of predetermined times ([0044], [0051]-[0052], [0055], [0079], [0096] see also [0045], [0053]-[0054], [0063]-[0074], [0091]-[0093] and Figs. 2 and 5), 
calculating an individualized facial action baseline based on the video data captured ([0048], [0082]; Provisional [0004]-[0005], [0018]-[0020], [0025]) at two or more of the plurality of predetermined times ([0048], [0082]; Provisional [0004]-[0005], [0018]-[0020], [0025]), 

capturing, using the video capture device, a video recording of the patient performing the reaction ([0051], [0053]-[0054], [0063], [0069]-[0071], [0079]-[0080] see also [0064]-[0068], [0072]-[0074], [0091]-[0096] and Figs. 2 and 5), 
identifying the reaction based on the video recording, at least some of the reaction occurring within less than 250 ms after presentation of the visual stimuli ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; As explained the cameras are capturing images in response to the stimulus and those cameras capture microexpressions, which as stated in Kali “Sometimes the micro expressions might only last about fifty milliseconds.” [0071], thus the reference discloses capturing data in the first 250ms. Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds and higher frame rates would be faster. Additionally, Examiner notes that capturing microexpression is generally known as evidenced by Hau, see [0021]-[0022], [0029] and [0044] see also [0002]-[0003], [0017], [0026]), and 
comparing facial movements in the reaction to the individualized facial action baseline (provisional [0005], [0007], [0035]-[0036]; Kali [0082]-[0083], [0102], [0104] see also [0051], [0053]-[0054], [0063], [0069]-[0071], [0079]-[0080]).

	In the alternative, an interpretation of kali may not explicitly disclose video data of the patient performing a predetermined task at a plurality of predetermined times; calculating an individualized facial action baseline; comparing facial movements in the reaction to the individualized facial action baseline.


It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hani because Kali/provisional discloses baseline determination, capturing of data during tasks/associated times and comparing later captured data to the baseline, Hani discloses a specific implementation of such disclosure in the administration of medicine to ensure adherence which creates better health outcomes and more cost effective clinical trials (~3:40-4:30; ~6:40). Furthermore, the combination of Kali with Hani is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, video analysis using a baseline to make a determination.

Examiner also notes that Han cited below also discloses such related elements including “These movements may be correlated in time to properly determine sequence of administration, and may be compared to the first use by the user of the system in a controlled environment, such as a clinic” [0051] among others, ie a baseline for performing the medication administration for comparison.

 Regarding claim 18, an interpretation of Kali further discloses wherein the reaction comprises one or more microexpressions ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; See also the rejection of claims 1 and 17), and wherein the one or more microexpressions comprise movement of one or more action units of a face of the patient ([0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5).

Regarding claim 23, an interpretation of Kali further discloses wherein the operations comprise: updating the individualized facial action baseline based on comparing the facial movements in the 

Claim Rejections - 35 USC § 103
Claims 10, 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hau. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Hau.
Regarding claim 10, an interpretation of Kali further discloses wherein the operations comprise comparing the individualized facial action baseline to facial movements of a plurality of other patients sharing a disease condition with the patient ([0048], [0065], [0108] see also [0101]; Examiner notes that using the device with other patients sharing the “disease condition” is an intended use of device the structural elements do not discriminate between those with and without the “disease condition”, the recited references disclose a device structurally capable of performing the claimed elements. Kali and Provisional disclose determining an individual’s baseline, Kali additionally discloses the ability to apply date from one or more individuals to others.).
An interpretation of Kali ma y not explicitly disclose a plurality of other patients sharing a disease condition with the patient.
However, in the same field of endeavor (medical devices), Hau teaches wherein a plurality of other patients sharing a disease condition with the patient (“And the micro-expression data may then be aggregated across different subjects for each such topic, and may be further correlated to other subject-specific data separately obtained, such as the age, gender, race, and background of the subject (e.g., current or prior professions/jobs, psychological diagnoses, and the like).” [0006] see also [0010], [0027]-[0029], [0042], [0056]).


 Regarding claim 15, an interpretation of Kali discloses the above and further discloses wherein the visual stimuli comprise a sequence of stimuli, at least one of the stimuli being presented in accordance with a response of the patient to a prior question ([0063]-[0066] see also [0048], [0053]-[0054], [0079] and Figs. 2 and 5-6). 
An interpretation of Kali may not explicitly disclose wherein the visual stimuli comprise a sequence of questions, at least one of the questions being presented in accordance with a response of the patient to a prior question. 
However, in the same field of endeavor (medical devices), Han teaches wherein the stimulus presented to the patient comprises a sequence of questions, at least one of the questions being presented in accordance with a response of the patient to a prior question. ([0020] see also [0019] and [0055]; Examiner notes this is also shown through the Hani cited above and Han/Hanina reference cited below see Hanina [0036]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include adjusting stimuli based on questions because Kali already discloses doing adjusting stimuli based on response and a question is merely a particular stimuli, 

 Regarding claim 16, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the operations comprise determining an amount of time the patient takes to audibly respond to the prior question.
However, in the same field of endeavor (medical devices), Han teaches wherein the operations comprise determining an amount of time the patient takes to audibly respond to the prior question ([0020], [0027]-[0029] see also [0004]-[0005], [0008], [0022], [0025]-[0026], [0038]-[0045]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include adjusting stimuli based on questions and recording response time because Hau teaches it improves interpretation and enables the therapist to improve the interactions ([0006] and [0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie determine a state of the user using microexpressions.

Regarding claim 22, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose determining, based on the individualized facial action baseline, a disease condition of the patient; and selecting the one or more visual stimuli based on the disease condition.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Han because Kali discloses determining a baseline, measuring variations off of a baseline and adjusting a stimulus to achieve the desired goal and Han discloses correlating facial responses to stimulus to other data including psychological diagnoses because doing so improves interpretation of the patients reactions and enables the therapist to improve the interactions ([0006] and [0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie determine a state of the user using microexpressions and adjusting the stimulus based on data gathered.


Claim Rejections - 35 USC § 103
Claim 8-9, 13, 19-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hanina (Adam Hanina et al., US 20130169781) hereinafter Han. Han incorporates by reference “Ser. No. 12/620,686, filed Nov. 18, 2009 to Hanina et al.” which published as US 20110119073 hereinafter Hanina, among others. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Han.
Regarding claim 8, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the visual stimuli comprise one or more instructions relating to administration of medication, and wherein the operations comprise determining from the video recording whether the patient has properly administered the medication according to the one or more instructions.
However, in the same field of endeavor (medical devices), Han teaches wherein the visual stimuli comprise one or more instructions relating to administration of medication ([0024]-[0025], [0029] see also [0050]-[0052]; Hanina [0008]-[0009], [0018] see also [0030] and Figs. 1 and 3; Hani also discloses this see the portions recited in claim 1), and wherein the operations comprise determining from the video recording whether the patient has properly administered the medication according to the one or more instructions ([0027], [0029], [0051] see also [0024]-[0025] and [0052]; Hanina [0008]-[0009], [0018] see also Hanina [0030] and Hanina Figs. 1 and 3; Examiner notes this can also be seen in Hani and the Youtube video referenced in the conclusion section).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response as taught by Han because Kali allows for the determination based on stimulus and instructions are merely a form of stimulus and the response, also as taught by Han these elements ensure the proper action is taken by 

 Regarding claim 9, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein determining whether the patient has properly administered the medication comprises analyzing one or more of hand gestures, head tile, swallowing, jaw movement, pill grip, shoulder movement, neck strain, changes in breathing, pupil control, changes in blinking speed, changes in blinking consistency, or eye fluttering.
However, in the same field of endeavor (medical devices), Han teaches wherein determining whether the patient has properly administered the medication comprises analyzing one or more of hand gestures, head tile, swallowing, jaw movement, pill grip, shoulder movement, neck strain, changes in breathing, pupil control, changes in blinking speed, changes in blinking consistency, or eye fluttering ([0050]-[0052] see also [0027], [0029], [0051] and Figs. 1-2 and 5-6; Hanina [0008]-[0009], [0018], [0030] and Hanina Figs. 1 and 3; This is claiming the action of the user not an element of the apparatus.).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response as taught by Han because Kali allows for the determination based on stimulus and instructions are merely a form of stimulus and the response, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

Regarding claim 13, an interpretation of Kali further discloses capturing, using an audio capture device, an audio recording of the patient performing the reaction ([0052], [0114] and [0116] see also [0015], [0017], [0052]-[0054], [0064]-[0074], [0091]-[0093] and Figs. 2 and 5).
An interpretation of Kali may not explicitly disclose identifying the reaction based on the audio recording.
However, in the same field of endeavor (medical devices), Han teaches capturing, using an audio capture device, an audio recording of the patient performing the reaction, and identifying the reaction based on the audio recording ([0046] and [0051]-[0052] see also [0049]-[0050]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include audio response as taught by Han because Kali itself discloses capturing audio also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

Regarding claim 19, an interpretation of Kali further discloses capturing, using an audio capture device, an audio recording of the patient performing the reaction ([0052], [0114] and [0116] see also [0015], [0017], [0052]-[0054], [0064]-[0074], [0091]-[0093] and Figs. 2 and 5) including based on audio captured  within 250 ms after presentation of the visual stimuli to the patient ([0052], [0114] and [0116] see also [0015], [0017], [0052]-[0054], [0064]-[0074], [0091]-[0093] and Figs. 2 and 5).
An interpretation of Kali may not explicitly disclose identifying the reaction based on the audio recording.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include audio response as taught by Han because Kali itself discloses capturing audio also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.

 Regarding claim 20, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the predetermined task comprises medication administration.
However, in the same field of endeavor (medical devices), Han teaches wherein the predetermined task comprises medication administration ([0046] and [0051]-[0052] see also [0049]-[0050]; Furthermore, Examiner notes that Hani and the Youtube video recited in the conclusion disclose an AI for medication administration adherence).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the 

 Regarding claim 21, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the plurality of predetermined times occur over multiple days.
However, in the same field of endeavor (medical devices), Han teaches wherein the plurality of predetermined times occur over multiple days (Han [0011], [0046]; Hanina [0018]-[0020], [0025]-[0027] and [0030]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie making response determinations using micro expressions.
In the alternative, in the same field of endeavor (medical devices), Hani and Han teaches wherein the plurality of predetermined times occur over multiple days (Hani 5:40, 6:20, 6:35; Han [0011], [0046]; Hanina [0018]-[0020], [0025]-[0027] and [0030]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to 

 Regarding claim 24, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display, instructions comprising a direction to the patient to perform the predetermined task.
However, in the same field of endeavor (medical devices), Han teaches wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display, instructions comprising a direction to the patient to perform the predetermined task (Hani 5:40, 6:20, 6:35; Han [0011], [0046]; Hanina [0018]-[0020], [0025]-[0027] and [0030]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions and users response with regards to medication administration as taught by Han because Kali allows for stimulus and response determination and doing so with regards to medication administration is merely a specific use of it, also as taught by Han these elements ensure the proper action is taken by the user ([0013]). Additionally, the combination or substitution of elements from Kali with those of Han is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one .

Claim Rejections - 35 USC § 103
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Kurtz (Andrew Kurtz et al., US2 0080294012) hereinafter Kur. Alternatively, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Hani in further view of Kur.
Regarding claim 25, an interpretation of Kali discloses the above including wherein capturing the video data of the patient performing the predetermined task comprises outputting, to the display media/images/visual stimulus (see the rejection of claim 1). An interpretation of Kali may not explicitly disclose wherein instructions comprising a direction to the patient to perform a background action.
However, in the same field of endeavor (medical devices), Kur teaches wherein instructions comprising a direction to the patient to perform a background action ([0062]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include instructions to perform additional actions as recited in Kur because it allows for a robust data for analysis in the baseline ([0062]).

Allowable Subject Matter
Claim 26 stands rejected under 112 and 101. However, based on the current search and art of record it appears allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120243751 see [0020], [0030], [0037], [0039] and Fig. 3; US 20080140444; US 5802220; .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.M./Examiner, Art Unit 3792           

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792